Filed by VeraSun Energy Corporation Pursuant to Rule 425 under the Securities Act of 1933, as amended and deemed as filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934, as amended Subject Company: US BioEnergy Corporation Commission File Number: 333-148315 The following material relates to a joint press release issued by VeraSun Energy Corporation and US BioEnergy Corporation on February 6, 2008. FOR IMMEDIATE RELEASE VeraSun Energy to Relocate Corporate Offices to Sioux Falls, South Dakota Brookings, S.D., Feb 6, 2008– VeraSun Energy Corp. (NYSE: VSE) and US BioEnergy Corp. (NASDAQ: USBE) today announced that the corporate offices of the combined company will relocate to Sioux Falls, S.D. The announcement came following a thorough analysis by the senior leadership of both companies. “We recognize the vital role that the Brookings, South Dakota community has provided in supporting the early stage development of these two leading biofuels companies. As we grow and plan for future success, we’ve evaluated the needs and various scenarios concerning corporate office location,” said Don Endres, VeraSun Chairman and CEO. “The primary objectives in determining a final location included the ability to retain and recruit an expanded workforce, the overall cost of doing business, proximity to our growing fleet of ethanol production facilities, access to travel and quality of life for our employees. When we evaluated all of the criteria, Sioux Falls emerged as the best location to meet our business objectives.” Currently VeraSun’s corporate offices are located in Brookings, S.D., while US BioEnergy has its corporate headquarters in St. Paul, Minn. The two companies announced plans to merge on Nov. 29, 2007, giving the combined company a potential production capacity of more than 1.6 billion gallons by the end of 2008. “Selection of the corporate headquarters location constitutes a milestone in the progress of closing the merger,” said Endres. “This allows us to begin integrating the two companies and moves us closer to realizing the synergies and economies of scale we anticipate.” The merger is expected to close, as previously announced, by the end of the first quarter of 2008, with the completion of the transition to the new headquarters targeted for the end of the summer. “We will continue to make the greatest impact by revitalizing the rural communities of the heartland through our large-scale ethanol production facilities,” said Gordon Ommen, US BioEnergy President and CEO and future VeraSun Chairman. “Our biorefineries in Minnesota and South Dakota will employ hundreds of people and contribute significantly to agricultural markets and local and regional businesses and industries.” About VeraSun Energy Corporation VeraSun Energy Corporation (NYSE: VSE), headquartered in Brookings, S.D., is a leading producer of renewable fuel. Founded in 2001, the company has 560 million gallons per year (MMGY) of production capacity through five operating ethanol production facilities in Aurora, S.D., Fort Dodge and Charles City, Iowa, Linden, Ind., and Albion, Neb. Four facilities are currently either under construction or development in Hartley, Iowa, Welcome, Minn., Reynolds, Ind., and Bloomingburg, Ohio. Upon completion of the new facilities, VeraSun Energy will have an annual production capacity of approximately one billion gallons. The company also has plans to extract oil from dried distillers grains, a co-product of the ethanol process, for use in biodiesel production. The company markets E85, a blend of 85 percent ethanol and 15 percent gasoline for use in Flexible Fuel Vehicles (FFVs), directly to fuel retailers under the brand VE85™. VeraSun Energy now has approximately 150 VE85™ retail locations under contract in over a dozen states and Washington, D.C. For more information, please visit VeraSun Energy’s websites at www.verasun.com or www.VE85.com. About US BioEnergy Corporation US BioEnergy Corporation (NASDAQ: USBE), based in St. Paul, Minn., is a producer and marketer of ethanol and distillers grains. Founded in 2004, the company currently owns and operates four ethanol plants in Albert City, Iowa, Ord and Platte Valley, Neb., and Woodbury, Mich. Four additional ethanol plants are currently under construction in Marion, S.D., Hankinson, N.D., Dyersville, Iowa, and Janesville, Minn. Upon completion of these initiatives, the company will own and operate eight plants with combined expected ethanol production capacity of 750 million gallons. Additional Information In connection with the proposed transaction between VeraSun Energy and US BioEnergy, VeraSun Energy has filed a registration statement on Form S-4 with the SEC. Such registration statement includes a preliminary joint proxy statement of VeraSun Energy and US BioEnergy that also constitutes a preliminary prospectus of VeraSun Energy.The material contained herein is not a substitute for the preliminary joint proxy statement/prospectus and any other documents VeraSun Energy or US BioEnergy intend to file with the SEC.
